Citation Nr: 0427335	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  98-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating than 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
beginning December 15, 1997, and ending January 6, 2002.

2.  Entitlement to a higher initial rating than 50 percent 
for PTSD for the period beginning January 7, 2002.

3.  Entitlement to a higher initial rating than 20 percent 
rating for diabetes mellitus type II.  

4.  Entitlement to an increased rating for a right clavicle 
resection from 10 percent disabling for the period beginning 
May 22, 1997, and ending February 5, 2001.  

5.  Entitlement to an increased rating for a right clavicle 
resection from 30 percent on and after February 6, 2001.





REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
February 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for PTSD 
and assigned a 30 percent rating effective December 15, 1997, 
and granted service connection for diabetes mellitus type II, 
and assigned a 20 percent rating.  

The appeal also arises from a July 2002 rating decision by 
which the RO increased the veteran's initial rating for PTSD 
to 50 percent, effective January 7, 2002.  

The appeal also stems from an October 1997 rating decision 
wherein the RO granted an increased (compensable) rating for 
residuals of a right clavicle resection to 10 percent 
disabling, effective May 22, 1997.  During the course of the 
appeal, in an April 2002 rating decision, the RO increased 
the veteran's rating for his right clavicle resection to 30 
percent, effective February 6, 2001.  

In a February 2002 statement, the veteran withdrew his claim 
of service connection for glaucoma, diabetic retinopathy, and 
visual field changes as secondary to his service-connected 
diabetes mellitus Type II.  


The veteran was granted entitlement to a total compensation 
rating based on individual unemployability (TDIU) in a July 
2002 rating decision.  

In September 2002, the Board undertook additional development 
of the veteran's claim pursuant to authority granted by 38 
C.F.R. § 19.9 (a)(2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  

Therefore, the veteran's claim was remanded by the Board in 
July 2003 for compliance with said decision.  The Board also 
remanded the veteran's claim in May 2004.  


FINDINGS OF FACT

1.  For the period beginning December 15, 1997, the veteran's 
PTSD has been productive of occupational and social 
impairment with reduced reliability and productivity due to 
characteristic symptomatology such as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

2.  For the entire rating period, the veteran's PTSD has not 
been productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to characteristic 
symptomatology.  

3.  Throughout the period from the effective date of the 
grant of service connection, the veteran's diabetes mellitus 
has required his taking insulin, and restricting his diet; 
however, the evidence does not show that he has had to 
regulate his activities.


4.  For the period beginning May 22, 1997, and ending 
February 5, 2001, the veteran had motion of his right arm 
beyond the shoulder level; however, he had flare-ups in his 
right shoulder which are deemed the equivalent of limitation 
of motion to the shoulder level.  

5.  For the period beginning February 6, 2001, the veteran 
has had limitation of motion of the right shoulder between 
the side and shoulder level; even when painful motion and 
pain with flare-ups are considered, his limitation of motion 
is not the equivalent of limitation of motion of the arm to 
25 degrees from the side.

6.  The veteran does not have ankylosis of the right 
shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent schedular 
evaluation, but no higher for PTSD have been met for the 
period on and after December 15, 1997.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (b) (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2003). 

2.  The initial 20 percent rating for diabetes mellitus, type 
II is appropriate.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.119, Diagnostic Code 
7913 (2003).

3.  For the period beginning May 22, 1997, and ending 
February 5, 2001, the criteria for an increased rating to 20 
percent for a right clavicle resection have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 
5200, 5201, 5203, Plate I (2003).  

4.  For the period on and after February 6, 2001, the 
criteria for a rating in excess of 30 percent for a right 
clavicle resection have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5200, 5201, 5203, Plate 
I (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  

The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  

The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated December 2003, the RO informed the 
veteran what information and evidence he would have to submit 
in order to establish entitlement to an increased rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The December 2003 
letter informed the veteran that the RO would try to get such 
things as all relevant records from any Federal agency.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The 
December 2003 VCAA-related duty to assist letter told the 
veteran to submit enough information about his records so 
that he could request them from the person or agency that had 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the RO did not make such a specific request 
in its July 2003 letter, as will be explained below, the 
veteran is not prejudiced by such failure.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decisions, it is determined that he is not prejudiced by such 
failure.  For one thing, inasmuch as the initial unfavorable 
decisions predated the VCAA, the required notices described 
in the VCAA could not have been given before then.  
Furthermore, VA has consistently asked the veteran for 
information about where and by whom he was treated for his 
PTSD, diabetes, and right shoulder throughout the more than 6 
years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his left leg, VA has gone and obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the timing 
of the notices contained in the December 2003 VCAA letter.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  


Background Regarding PTSD

Social Security Administration (SSA) records were submitted 
showing that the veteran was awarded benefits beginning in 
November 1996.  In July 2000, a determination was made that 
his capability was unresolved, and that the primary diagnosis 
was depression and PTSD.  

A counseling specialist from the Vet Center submitted a 
letter dated in March 1998.  Avoidance and numbing were 
reflected in that the veteran was rarely able to get 
emotionally close to others.  The veteran reported increased 
arousal.  He reported 3 suicide attempts between March 1987 
and January 1990 as a way of dealing with his PTSD symptoms.  

Dr. DP submitted a letter dated in July 1998.  There was some 
difficulty with concentration.  Mood shifts and irritability 
were described as mild.  Since discharge from the military in 
1980, he had had about 10 jobs, holding none for longer than 
about 9-12 months.  

He stated that his second marriage had been one of 25 years, 
and was stable.  He had been on Social Security disability 
since 1997, because of a severe heart problem and associated 
diabetes.  He was well oriented as to time, place, and 
person, and was able to follow a goal idea without 
difficulty.  There was no evidence of any fragmentation of 
thought or any underlying thought disturbance.  His affect 
showed moderate anxiety and depression.  His abstract 
conceptualization was intact and his memory was also intact.  
Obsessive-compulsiveness did not appear to be prominent.  

The veteran reported episodic suicidal thoughts, although 
none at the time of the evaluation, and denied any 
hallucinations or delusions.  His insight appeared partly 
impaired and his judgment was intact.  Diagnosis was PTSD, 
moderate in severity; dysthymia, severe; possible major 
depression, moderate.  His GAF was 65.  The examiner 
commented that the veteran was not capable of working because 
of his combined physical and mental condition.  

VA Medical Center treatment records were submitted during the 
time period from 1997 to 2000, showing that the veteran 
received continued outpatient treatment for his PTSD.  He was 
seen in December 1998.  The veteran stated that his mood was 
"not bad."  He did not have psychotic symptoms.  He stated 
that he still had suicidal ideations at times, but had no 
plan or intentions.  He was seen in January 1999 after his 
wife had recently died.  He had had suicidal thoughts.  He 
had fair eye contact, and his mood was depressed.  His affect 
was flat, but he communicated well.  His GAF score in July 
1999 was 45.  During October-December 1999, his GAF score was 
51.  In February 2000, his GAF score was 52.  

A letter from a private psychologist was submitted from 
January 2002.  The veteran's flow of conversation and thought 
were initially within normal limits in terms of tone, 
pressure, and rate, but became more strained the longer he 
was with the examiner.  The veteran spoke with logic and was 
well within the content limit of the conversation.  His 
general dysphoria was immediately seen.  His affect and mood 
were depressed, despondent, and with some anxiety, but not 
enough to consider in the total evaluation.  

The veteran's mood was variable, but the examiner did not see 
someone who was very volatile, but more someone who was 
lethargic.  He was oriented quite adequately, and was alert, 
coherent, and completely aware of his environment.  His 
abstract reasoning was far below the level that the examiner 
would expect in an otherwise average intelligent individual.  
The examiner labeled the veteran's judgment as poor.  Axis I 
diagnoses were PTSD, major depression, and dissociative 
amnesia.  His GAF score was 44.  

A letter from a VA doctor was submitted from June 2002.  He 
wrote that the veteran had been a patient at their clinic for 
several years.  He wrote that his several service-connected 
conditions in total rendered him unemployable.  He wrote that 
he had several orthopedic problems, sleep apnea, and diabetes 
in addition to his PTSD.  He advised that a consideration of 
unemployability should be made.  

The veteran underwent a VA examination for PTSD in June 2002.  
The claims file was available for review.  It was noted that 
the veteran had been seen at the Grand Island VA for about 
two years, and that his GAF score had been in the 50s range 
for those visits.  He was seen in May 2002 with a GAF of 55.  
He continued to avoid people and reported restricted range of 
affect.  He reported arousal symptoms.  He reported 
hypervigilance and startle response.  He reported living a 
very constricted life, and living by himself.  He was not 
suicidal or homicidal.  He reported three suicide attempts in 
the past.  He had a friend drive him to Grand Island.  

He reported having two girlfriends.  He reported that he last 
worked in 1996 and that he was on Social Security disability.  
His affect was constricted, but appropriate to content of 
thought.  His speech and language were of normal volume, 
tone, and pacing.  There was considerable circumstantiality 
in thought process.  He did not show looseness of 
associations or flight of ideas.  There was no evidence of 
delusions or hallucinations.  He was oriented to time, 
person, place, and situation.  

He was spontaneous.  There was no clouding of sensorium.  
Memory was intact.  He could abstract to some extent.  He had 
some insight into his condition.  His judgment was intact 
except for the amnestic periods.  He reported never doing 
anything of poor judgment during those times.  

He was not a danger to himself or others.  His PTSD by itself 
would not render him unemployable.  Diagnosis on Axis I was 
PTSD and depression.  GAF score was 60, indicating moderate 
ongoing symptomatology.  The examiner concluded that his 
symptoms had remained the same over the last 3-4 years.  

VA Medical Center treatment records were submitted from 2003.  
They show that there was some flare-up in symptoms either 
from PTSD or the sleep disorder.  He exhibited no agitation 
or any strong emotions.  His speech was droning.  There were 
no hallucinations, and no homicidal or suicidal ideation, 
intentions, or plans.  GAF was 55.  


Criteria Regarding PTSD

Regarding the veteran's claims for increased initial ratings 
for his PTSD and diabetes mellitus, it is noted that in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (CAVC) distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  

In Fenderson, the CAVC agreed that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.") was not applicable 
where the veteran was expressing dissatisfaction with the 
initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating following the grant 
of service connection for PTSD.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  



The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


Entitlement to an initial rating greater than 30 percent for 
PTSD for the period beginning December 15, 1997, and ending 
January 6, 2002.

For the period beginning December 15, 1997, and ending 
January 6, 2002, the veteran does not meet all the criteria 
for a 50 percent rating for PTSD.  For example, the evidence 
does not show circumstantial, circumlocutory, or stereotyped 
speech, impairment of short- and long-term memory, impaired 
judgment, or impaired abstract thinking.  Also, when the 
veteran was seen by Dr. DP in July 1998, his GAF score was a 
relatively high 65.  However, his condition appeared to 
deteriorate when he was seen in January 1999 after his wife 
died.  

He described suicidal thoughts, and his affect was flat.  
When he was seen in July 1999, his GAF score had decreased to 
45.   According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 41 and 50 
means that the veteran has either serious symptoms or serious 
difficulty in social, occupational, or school functioning.  
The evidence shows that the veteran had disturbances of 
motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships 
during the period beginning December 15, 1997.  

In evaluating the veteran's disability rating, it must be 
borne in mind that when the RO granted the initial 30 percent 
rating back in December 2001, it did so without giving him a 
VA examination.  Not giving the veteran a VA examination 
during the period in question (beginning December 15, 1997, 
and ending January 6, 2002) is not a reason to assign the 
veteran a lower rating (30 percent rather than 50 percent).  

Also, when the RO assigned the 50 percent rating back in July 
2002, it assigned the rating effective January 7, 2002, based 
on a letter which the veteran's private attorney submitted, 
and which the RO took to be a claim for increased benefits.  
However, in the January 2002 letter, the attorney clearly 
wrote that he wished to appeal the December 2001 decision 
regarding PTSD with an evaluation of 30 percent, and he 
called the document a "Notice of Disagreement."  
Accordingly, assigning the date of January 7, 2002, for the 
50 percent rating appears somewhat random.  

Accordingly, based on the veteran's low GAF score in July 
1999, and the discussion above, when the veteran is granted 
the benefit of the doubt pursuant to 38 U.S.C.A. § 5107 (b), 
his manifestations approximate the criteria for a 50 percent 
rating for PTSD for the period beginning December 15, 1997, 
and ending January 6, 2002.  


Entitlement to an initial rating greater than 50 percent for 
PTSD for the entire rating period

Since the veteran has been granted an initial rating for PTSD 
of 50 percent for the period beginning December 15, 1997. and 
ending January 6, 2002, the staged ratings for his PTSD will 
now be combined into one initial rating, and consideration 
will be given to the initial 50 percent rating for PTSD for 
the entire rating period beginning December 15, 1997.  

Regarding the criteria for a 70 percent rating, the veteran 
does not meet the majority of the criteria.  At the veteran's 
VA examination in June 2002, the examiner commented that the 
veteran was not suicidal.  His speech and language were of 
normal volume, tone, and pacing.  He was not a danger to 
himself or others.  Regarding spatial disorientation, the 
examiner commented that the veteran was oriented to time, 
person, place, and situation, and there was no clouding of 
sensorium.  

While the veteran reported hypervigilance and startle 
response, the evidence does not show near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  It is true that the veteran 
has difficulty in adapting to stressful circumstances, and 
difficulty in establishing and maintaining effective 
relationships, 

Also, while the veteran was assigned a GAF score of 44 
(indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning) by a private 
psychologist in January 2002, at his VA examination in June 
2002, his GAF score was 60, and when he was seen at the VA 
Medical Center in June 2003, his GAF was 55.  According to 
the Fourth Volume of the Diagnostic and Statistical Manual 
(DSM-IV), a GAF score of between 51 and 60 indicates only 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Thus, while there is 
some evidence showing difficulty in adapting to stressful 
circumstances and difficulty in establishing and maintaining 
effective relationships, on balance, the preponderance of the 
evidence is against a finding of an initial 70 percent rating 
for PTSD.  

While the veteran's PTSD has had consequences with regard to 
his employment, his disability does not have unusual 
manifestations and does not affect employment in ways that 
are not already taken into account under the provisions of 
the rating schedule.  Even though the veteran was granted a 
TDIU in a July 2002 rating decision, he has a combined 100 
percent schedular rating, with numerous other service-
connected disabilities, including cardiovascular 
disabilities, headaches, and low back and right shoulder 
disabilities.  

It is important to note that, under the provisions of  
38 C.F.R. § 4.1, the percentage ratings contemplated in the 
rating schedule represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability due solely to PTSD (i.e. 
interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

The Board carefully considered the entirety of the record, 
including the records received from SSA and its decision to 
grant disability benefits.  The Board notes, however, that it 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the 50 percent rating assigned for 
PTSD was proper, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Entitlement to a higher initial rating than 20 percent rating 
for
diabetes mellitus, type II.

The veteran underwent a VA examination for his diabetes in 
June 2001.  The examiner noted that the veteran was very 
obese.  There was no ketoacidosis or no hypoglycemic 
reactions.  He was on a diabetic ADA diet.  

A VA prescription from April 2002 showed that the veteran was 
taking insulin.  

A letter from the veteran's physical therapist was submitted 
from June 2002.  The letter included an exercise schedule 
that the veteran was to follow for his diabetes.  A copy of 
the veteran's YMC membership card was also submitted.  

In a June 2002 letter, the veteran asserted that he was 
entitled to a higher rating of 40 percent because he was on 
insulin, he was on a restricted diet, and his VA physical 
therapist advised him to join the YMCA.  A copy of a 
prescription for insulin was attached, as was a physical 
fitness schedule said to have been prepared by the veteran's 
physical therapist.  

VA Medical Center treatment records show that the veteran 
continued to be treated for his diabetes.  

As the veteran is expressing dissatisfaction with the initial 
rating following the grant of service connection for diabetes 
mellitus, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

The appellant is currently evaluated under the criteria for 
rating diabetes mellitus.  A 100 percent disability rating 
will be assigned when diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities, (avoidance of strenuous occupational and 
recreational activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

A 60 percent disability rating will be assigned when diabetes 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 40 percent disability rating is for assignment when 
diabetes requires insulin, restricted diet, and regulation of 
activities.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  

When managed by a restricted diet only, a 10 percent 
evaluation is warranted.  Compensable complications of 
diabetes are separately evaluated unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119; Diagnostic Code 7913 (2003).

Although the evidence cited above shows that the veteran 
takes insulin and is on a restricted diet, the evidence does 
not show that the veteran's diabetes requires "regulation of 
activities."  Although the phrase "regulation of 
activities" is not an example of precise language, it cannot 
be concluded that the veteran's following an exercise 
schedule established by his physical therapist constitutes 
"regulation of activities."  The physical therapist did not 
say that the veteran could not do certain activities because 
of his diabetes - this would constitute an example of 
"regulation of activities."

The preponderance of the evidence is against the veteran's 
claim challenging the propriety of the initial 20 percent 
rating for diabetes mellitus.  As such, the benefit-of-the-
doubt doctrine is not for application.  Accordingly, the 20 
percent rating assigned for diabetes mellitus was proper, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Background Regarding the Right Shoulder

The veteran underwent a VA examination in June 1997.  He 
stated that he had had increased pain in his right shoulder 
in the last 2-3 years.  He stated that more frequently, his 
shoulder had locked up on him when doing certain movements 
such as working above his head or working with his arms fully 
extended out in front of him.  He stated that in the last 6 
months or so, he had had continuous popping and increased 
pain in his shoulder with movements requiring him to extend 
his right arm behind his back so as was required in the 
normal task of bowel functions.  

He stated that he had nearly constant right shoulder pain and 
again with some of these movements, he had popping and 
increased episodes of pain.  He was taking Tylenol on a daily 
basis, and was using a muscle relaxant.  Examination showed 
that there was a well-healed scar about 16 cm. in length and 
extending from the shoulder joint medially along the 
clavicular line.  Palpation revealed that the clavicle 
extended from the sternal border laterally about half the 
normal distance, and then there was a disruption in the 
clavicular palpation.  In other words, the bone was missing.  
The right shoulder did not exhibit any swelling.  Range of 
motion showed elevation from 0-120 degrees.  Abduction was 0-
100 degrees.  Extension was to 70 degrees, and internal 
rotation was to 80 degrees.  The musculature of the right 
upper extremity appeared to be intact as did the neurological 
status.  There was good radial pulse.  Diagnosis was status 
post-trauma, right shoulder with two surgeries for resection 
of the right clavicle.

A VA x-ray report from June 1997 showed a widening of the 
acromioclavicular joint, presumed secondary to surgery and 
resection of the distal clavicle.  

The veteran underwent a VA examination for his joints in 
February 2001.  The veteran had been treated only as an 
outpatient, and off and on for physical therapy.  The right 
shoulder showed forward flexion of 65 degrees; abduction 
limited to 90 degrees; external rotation limited to 35 
degrees; and internal rotation also limited to 35 degrees.  
There was no change with passive movements, and both 
shoulders had tender points when the arm was passively 
abducted to 90 degrees.  

The veteran was feeling pain and tenderness on the AC joint 
on both sides.  An x-ray from November 2000 showed 
postoperative changes on the right shoulder.  Diagnoses were 
status post trauma injury on right clavicle, with subsequent 
operations X 2, and impingement syndrome on both shoulders.  
The examiner commented that because of the complaints the 
veteran had of radiation of pain on the shoulders down to the 
hands, the muscle spasms could have been due to the loss of 
support of the right clavicle.  

A VA x-ray from August 2001 noted an impression of probable 
old Grade III separation involving the right 
acromioclavicular joint.  A post-traumatic deformity was seen 
involving the distal aspect of the clavicle.  

The veteran underwent a VA examination for his joints in 
February 2002.  He described daily pain, stiffness, and 
weakness occurring in the right shoulder.  Flare-ups usually 
lasted a day, caused by activity and walking.  Rest and 
elevation usually helped.  He used a cane and ambulated 
somewhat slowly with a slightly antalgic gait.  He had two 
surgeries to the right shoulder because of the clavicle 
resections.  

The veteran was not employed.  Examination showed that he had 
forward flexion from 0 to 80 degrees, and abduction from 0 to 
85 degrees.  It was very difficult for the veteran to perform 
external and internal rotation from 0-45 degrees in both 
directions.  Diagnoses were episodes of tendonitis in the 
right shoulder and old grade 3 separation of the right 
acromioclavicular joint.  Regarding the right shoulder, the 
veteran was only able forward flex from 0-75 degrees 
repeatedly on 2 subsequent occasions, and he could not do 
anymore because of clicking and popping in the right shoulder 
and pain.  He exhibited moderate fatigue and moderate 
weakness, but no incoordination in the right shoulder.  


Criteria Regarding the Right Shoulder

When there is unfavorable ankylosis of scapulohumeral 
articulation and abduction is limited to 25 degrees from the 
side, then a 50 percent rating is assigned for the major 
shoulder, and a 40 percent rating is assigned for the minor 
shoulder.  When ankylosis of scapulohumeral articulation is 
intermediate between favorable and unfavorable, then a 40 
percent rating is assigned for the major shoulder, and a 30 
percent rating is assigned for the minor shoulder.  When 
ankylosis of scapulohumeral articulation is favorable and 
abduction is to 60 degrees and the veteran can reach his 
mouth and head, then a 30 percent rating is assigned for the 
major shoulder, and a 20 percent rating is assigned for the 
minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5200 
(2003).

When limitation of motion of the arm is to 25 degrees from 
the side, then a 40 percent rating is assigned for the major 
arm, and a 30 percent rating is assigned for the minor arm.  
When limitation of motion of the arm is between the side and 
shoulder level, then a 30 percent rating is assigned for the 
major arm, and a 20 percent rating is assigned for the minor 
arm.  When limitation of motion of the arm is at the shoulder 
level, then a 20 percent rating is assigned for either the 
major or minor arms.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201 (2003).  

For impairment of the clavicle, when there is dislocation or 
nonunion with loose movement, then a 20 percent rating is 
assigned.  When there is nonunion without loose movement or 
malunion of the clavicle, then a 10 percent rating is 
assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 5203 (2003).  
A note at the end of the section instructs to alternatively 
rate on impairment of function of the contiguous joint.  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.   38 C.F.R. § 4.71, Plate I 
(2003).

The CAVC has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Entitlement to an increased rating for a right clavicle 
resection from 10 percent disabling for the period beginning 
May 22, 1997, and ending February 5, 2001.

To be entitled to a 20 percent rating under Diagnostic Code 
5201, the evidence would have to show limitation of motion of 
the arm at the shoulder level.  At the veteran's June 1997 VA 
examination, he had elevation to 120 degrees, and abduction 
to 100 degrees.  Thus, his range of motion for elevation and 
abduction was greater than the shoulder level and he would 
not appear to be entitled to a 20 percent rating.  However, 
he also described nearly constant right shoulder pain and 
continuous popping with movements.  

Thus, when the veteran's flare-ups are considered pursuant to 
DeLuca, his range of motion is deemed limited to motion of 
the arm at the shoulder level under Diagnostic Code 5201, and 
the veteran is entitled to a 20 percent rating for his right 
clavicle resection for the period beginning May 22, 1997, and 
ending February 5, 2001.  

The veteran is not entitled to a higher rating than 20 
percent under Diagnostic Code 5200 because the evidence does 
not show ankylosis of the shoulder.  Even though the examiner 
at the June 1997 VA examination noted that part of his 
clavicle was missing, the veteran is not entitled to a higher 
rating under Diagnostic Code 5203 because a 20 percent rating 
is the highest rating for application under that code.  


Entitlement to an increased rating for a right clavicle 
resection from 30 percent for the period beginning February 
6, 2001.

For the period beginning February 6, 2001, the veteran is not 
entitled to an increased rating under Diagnostic Code 5200 as 
he does not have ankylosis of the shoulder.  Also, he is not 
entitled to a higher rating under Diagnostic Code 5203 
because a 20 percent rating is the highest rating for 
application under that code.  

For the veteran to be entitled to an increased rating to 40 
percent under Diagnostic Code 5201, the evidence would have 
to show limitation of motion of the arm to 25 degrees from 
the side.  At the veteran's February 2001 VA examination, he 
had forward flexion of 65 degrees, and abduction limited to 
90 degrees.  At his February 2002 VA examination, he had 
forward flexion to 80 degrees, and abduction to 85 degrees.  
Thus, his range of motion was at the shoulder level for one 
of the four range of motion tests, and just about at the 
shoulder level (criteria for a 20 percent rating) for another 
two of the range of motion tests.  When his pain on motion 
and flare-ups in his right shoulder is taken into account, 
his limitation of motion is deemed to be between the side and 
the shoulder level.  It is not deemed to be the equivalent of 
25 degrees from the side.  

The preponderance of the evidence is against the claim for a 
right clavicle resection from 30 percent for the period 
beginning February 6, 2001.  As such, the benefit-of-the-
doubt doctrine is not for application.  Accordingly, the 30 
percent rating assigned for a right clavicle resection was 
proper, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period on and after December 15, 1997, an initial 50 
percent rating for PTSD is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II is denied.  

Entitlement to an increased evaluation of 20 percent for the 
period beginning May 23, 1997, and ending February 5, 2001, 
for a right clavicle resection is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 30 percent on and 
after February 6, 2001, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



